NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAMUEL ANTONIO TEJADA-                          No.    20-73397
HERNANDEZ,
                                                Agency No. A070-913-857
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Samuel Antonio Tejada-Hernandez, a native and citizen of El Salvador,

petitions for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in El

Salvador and thus is not entitled to relief from his reinstated removal order. Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review an IJ’s negative

reasonable fear determination for substantial evidence. Andrade-Garcia v. Lynch,

828 F.3d 829, 833 (9th Cir. 2016). We dismiss in part, grant in part, and deny in

part the petition for review, and we remand.

      We lack jurisdiction to consider Tejada-Hernandez’s contentions, raised for

the first time in his opening brief, as to humanitarian asylum and proposed

particular social groups related to landowners in El Salvador, wealthy residents of

the United States, and those who have resisted and reported gang activity to the

police. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      As to the IJ’s finding that Tejada-Hernandez failed to demonstrate a

reasonable possibility of persecution, it appears the IJ misstated the record as to

whether Tejada-Hernandez articulated a particular social group and as to whether

he relocated within his country after his family received threats. Specifically, the

IJ’s finding that Tejada-Hernandez did not articulate a specific particular social

group is contrary to the record where counsel stated during the hearing that

“[Tejada-Hernandez’s] family have a particular social group.” Thus, the IJ failed

to consider all relevant evidence and did not address Tejada-Hernandez’s claim on

account of his proposed particular social group of his family. See Cole v. Holder,

659 F.3d 762, 771-72 (9th Cir. 2011) (indications of the agency’s failure to


                                          2                                    20-73397
properly consider all of the relevant evidence “include misstating the record”);

Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (the agency is “not free

to ignore arguments raised by a petitioner”). Additionally, it is not clear from the

record whether the IJ found that Tejada-Hernandez had “attempted to” and

“successfully” reasonably relocated within El Salvador with his mother and

nephew. If the IJ did make such a finding, it is contrary to Tejada-Hernandez’s

record testimony that he was in the United States at the time his mother and

nephew relocated within El Salvador. See Cole, 659 F.3d at 771-72.

      Thus, we grant the petition for review and remand Tejada-Hernandez’s

reasonable fear of persecution claim to the IJ for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the IJ’s determination that Tejada-Hernandez

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to El Salvador. See Andrade-Garcia,

828 F.3d at 836-37 (substantial evidence supported the conclusion that petitioner

failed to demonstrate a reasonable fear of torture).

      We lack jurisdiction to consider Tejada-Hernandez’s contentions of error in

the asylum officer’s nexus and government consent or acquiescence

determinations. See Barron, 358 F.3d at 677-78.




                                          3                                    20-73397
      We do not consider the materials Tejada-Hernandez references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      The motion for a stay of removal is granted. Tejada-Hernandez’s removal is

stayed pending a decision by the IJ.

      The parties shall bear their own costs on appeal.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

DENIED in part; REMANDED.




                                          4                                   20-73397